In the
                   United States Court of Appeals
                                       for the Fifth Circuit
                                               _______________

                                                 m 02-50887
                                               Summary Calendar
                                               _______________




                                             ARLENE P. MATA,

                                                                   Plaintiff-Appellant,

                                                    VERSUS

                                SAN ANTONIO HOUSING AUTHORITY,

                                                                   Defendant-Appellee.



                                       _________________________

                               Appeal from the United States District Court
                                    for the Western District of Texas
                                            m SA-01-CV-741
                                     _________________________


                                              December 20, 2002

Before HIGGINBOTHAM, SMITH, and                              Arlene Mata sued her employer, the San
  CLEMENT, Circuit Judges.                                Antonio Housing Authority, for racial discrim-
                                                          ination, alleging that it fired her because she is
PER CURIAM:*                                              Hispanic. The magistrate judge, acting as the
                                                          district court by consent, found no issues of
        *
           Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited circum-     (...continued)
                            (continued...)                stances set forth in 5TH CIR. R. 47.5.4.
material fact and granted summary judgment
to the Authority. Appearing pro se, Mata
appeals.

   We have read the briefs and have consulted
pertinent portions of the record. On the basis
of applicable caselaw and the summary judg-
ment record, we affirm, essentially for the rea-
sons given by the magistrate judge in her com-
prehensive Memorandum of Decision and
Order dated and filed August 6, 2002, and
entered on August 7, 2002.

   AFFIRMED.




                                                   2